OPINION
By THE COURT.
Submitted on motion by the defendant for leave to appeal from a judgment rendered on November 8, 1947, finding the defendant to be the father of an illegitimate child. To' this motion the plaintiff has filed a motion for dismissal for failure to comply with §12223-7 GC in that a notice of appeal was not filed within twenty days after the journalizing of the *471order overruling the motion for a new trial. The defendant is relying upon §13459-4 GC which defines the procedure to be followed in criminal cases. However, bastardy proceedings are only “quasi-criminal”, and Ohio courts are inclined to place them in a civil category. 5 O'. Jur. 543. In State, ex rel. Pennington v Barger, 74 Oh Ap 58, it was specifically held that while bastardy proceedings have some of the characteristics of a criminal proceeding, it is essentially a civil action governed in trial and appeal by the law applicable thereto.
The motion to dismiss is sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.